Citation Nr: 0723785	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for dermatitis of the left thumb.  

2.  Entitlement to a disability rating in excess of 30 
percent for chronic colitis with spastic colon.  

3.  Entitlement to a disability rating in excess of 30 
percent for status post right knee replacement.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from September 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In May 2004, the RO notified the veteran that the 
accreditation of R. Edward Bates had been revoked by the VA 
General Counsel and he could no longer represent the veteran 
before VA.  The veteran was provided with a list of service 
organizations which could represent him.  He has not chosen 
another representative.  

In May 2006, the Board noted that the RO had rated and set 
effective dates for the postoperative residuals of a left 
knee total replacement and for residual scarring from the 
left knee total replacement.  The veteran had disagreed with 
the ratings and effective dates; however, the RO had not 
issued a statement of the case (SOC) on these issues.  The 
Board remanded the issues so the RO could issue a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
advised the veteran that a timely substantive appeal was 
necessary to perfect an appeal.  A June 2006 rating decision 
increased the evaluation of the left knee replacement.  The 
RO issued the necessary SOC in June 2006.  The cover letter 
again emphasized the need for the veteran to file a timely 
appeal.  Nevertheless, a timely appeal of the left knee 
issues is not of record.  Absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction of these issues.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The May 2006 Board decision also denied increased ratings for 
dermatitis of the left thumb, chronic colitis with spastic 
colon, and status post right knee replacement.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
A joint motion for remand agreed that the Board had not 
considered extraschedular evaluation of the disabilities at 
issue.  In March 2007, the Court issued an order vacating the 
May 2006 Board decision and remanding the matter for 
compliance with the joint motion.  The Board proceeds to 
consider the appeal in accordance with that order and joint 
motion.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's skin disorder of the left thumb is 
manifested by slight scaliness and intermittent itching; 
without exudation or constant itching, extensive lesions, or 
marked disfigurement, does not involve at least 20 percent of 
the veteran's body, and does not require systemic therapy.  

2.  The veteran's right knee disability is manifested by 
moderate pain, with flexion limited to between 75-117 
degrees, and full extension; without evidence of severe 
painful motion or weakness, of ankylosis of the knee, or of 
marked malunion or nonunion of tibia and fibula impairment.  

3.  The veteran's colitis has been shown to be productive of 
alternating diarrhea and constipation without evidence of 
malnutrition or anal leakage.  

4.  The veteran's service-connected disabilities do not 
present an exceptional or unusual disability picture 
rendering impractical the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected dermatitis of the left thumb have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.118, Diagnostic Code 7805 (2002, 2006).

2.  The criteria for a rating in excess of 30 percent for 
status post right knee replacement are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5055 (2006).

3.  The criteria for a disability rating in excess of 30 
percent for colitis with spastic colon have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7319 (2006).

4.  Failure of the RO to consider or document its 
consideration of extraschedular ratings and the failure to 
refer the case to the Director of the Compensation and 
Pension Service is no more than harmless error.  38 C.F.R. 
§ 3.321(b)(1) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2002, and updated in May 
2004 and April 2005, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
for increased ratings; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
in May 2004 to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in December 
2005, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because the claims are denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A Rating in Excess of 10 Percent for Dermatitis of the Left 
Thumb

There have been some changes in the rating criteria during 
the processing of this claim.  The old regulatory criteria 
must be applied prior to the effective date of the new 
criteria.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997).  The new rating criteria are not retroactive and must 
be applied as of the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Dermatitis of the left thumb has been and is currently rated 
as 10 percent disabling under the criteria of diagnostic code 
7813, pertaining to dermatophytosis.  Prior to August 30, 
2002, and under the change effective that date, this code 
rated and continues to rate the disability as scars, 
disfigurement, etc., considering the extent of constitutional 
symptoms and physical impairment.  38 C.F.R. § 4.118 (2002, 
2006).  

The Board has considered the various applicable rating 
criteria.  This disability does not involve disfigurement of 
the head, face, or neck ratable under Code 7800.  

Prior to August 30, 2002, Code 7801 was for third degree burn 
scars and it is now for scars, other than the head, face, or 
neck that are deep or that cause limited motion.  Both before 
and after the August 30, 2002 change, the criteria provided a 
10 percent rating for scars that exceeded 6 square inches and 
required that the scarring exceed 12 square inches for the 
next higher rating, 20 percent.  The veteran's thumb is not 
nearly that big, so these criteria doe not provide a basis 
for a higher rating.  

Diagnostic code 7802 provides a maximum rating of 10 percent, 
both before and after August 30, 2002.  Prior to August 30, 
2002, 10 percent was the maximum rating for ulcerated scars 
under diagnostic code 7803.  The wording of the diagnostic 
code has changed to unstable scars, but the maximum rating 
under these criteria is still 10 percent.  Similarly, 
diagnostic code 7804 provided a 10 percent rating for scars 
which were tender and painful on examination, now provides a 
maximum 10 percent rating for painful scars.   

Diagnostic code 7805 provides for rating on impairment of the 
part affected.  There is no competent evidence that the 
condition impairs thumb function.  On the March 2002 VA 
examination, all functions of the left hand were normal.  The 
veteran was able to touch the thumb to all fingertips and the 
fingertips to the thumb and palm with no problem.  

Prior to August 30, 2002, eczema was rated as follows:  
With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant..............50 percent
With exudation or itching constant, extensive 
lesions, or marked 
disfigurement......................................
....................................30 percent
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area...............................................
......................10 percent
With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small 
area.............................................0 
percent
38 C.F.R. § 4.118, Code 7806 (2002).  

Effective August 30, 2002, eczema will be rated as follows:  
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month 
period.........................................60 
percent.
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period...30 percent.
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month 
period.................................10 percent.  
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period...................................0 percent.  
Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, Code 
7806 (2006).  

The Board has considered the various old and new rating 
criteria.  The evidence contains VA clinical records, but 
these do not provide sufficient evidence to rate the 
disability.  On the March 2002 VA examination, the veteran 
complained that his thumb peeled and cracked open and bled, 
almost continuously.  The examiner found tenderness on the 
distal pad of the left thumb.  There was some dry scaling 
skin extending from the pad anteriorly down to the base of 
the thumb.  All left hand functions were normal.  The distal 
pad had a tender scar from a home injury in 2001.  On 
examination in May 2005, the veteran's medical records and 
claims file were available and were reviewed.  The left thumb 
has a callous on the pad tip with an area of slightly scaly 
skin around it.  The diagnosis was dermatitis of the left 
thumb.  The examiner was of the opinion that it did not 
affect the veteran's daily activities.  These findings do not 
approximate the constant exudation or itching, extensive 
lesions, or marked disfigurement required for a 30 percent 
rating under the old criteria.  Looking to the new criteria, 
the evidence shows that less than 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is involved.  
There is no evidence that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for treatment.  

While the veteran may feel that the service-connected 
disorder involving the skin on his left thumb warrants a 
higher rating, the reports of medical examinations by trained 
personnel provide the most probative evidence as to the 
extent of the disability, and whether it approximates the 
criteria for a higher rating.  In this case, the Board has 
considered the VA clinical records and examination reports in 
light of all applicable criteria, in effect prior to and as 
of August 30, 2002.  There is simply no competent evidence 
that the disability more nearly approximates the criteria for 
a rating in excess of the current 10 percent.  38 C.F.R. 
§ 4.7.  In fact, the medical reports provide a preponderance 
of evidence against a higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

A Rating in Excess of 30 Percent for Chronic Colitis with 
Spastic Colon

The current 30 percent rating for the service-connected 
chronic colitis with spastic colon is the maximum schedular 
rating assignable under diagnostic code 7319 for an irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  It 
contemplates a severe colon disability manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  That is, the current 
rating is appropriate to the symptomatology described by the 
veteran.  

A higher rating could be assigned for ulcerative colitis 
under diagnostic code 7323.  Those criteria provide a 10 
percent rating for a moderate disability, with infrequent 
exacerbations; and a 30 percent rating for a moderately 
severe disability, with frequent exacerbations.  The next 
higher rating, 60 percent, requires a severe disability, with 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  A 100 percent rating requires a 
pronounced disability resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  38 C.F.R. Part 4, Code 7323 (2006).  

Review of the evidence does not show a disability that would 
approximate any applicable criteria for a higher rating.  The 
VA clinical records do not document numerous attacks, 
malnutrition, or the veteran's health being only fair during 
remissions.  The episode of gastroenteritis manifested by 
diarrhea, in the April 2003 clinical record, was ascribed to 
a viral infection.  There was no mucous or blood in the 
diarrhea, no nausea, no vomiting, no chills, and no abdominal 
pain.  The veteran's abdomen was soft, with positive bowel 
sounds, and no tenderness or rebound tenderness.  There was 
obesity rather than malnutrition.  The examination included 
blood tests.  The diagnosis was gastroenteritis of probable 
viral etiology.  Treatment was recommended.  There were no 
further gastrointestinal complaints when the veteran was seen 
later that month for his non-service-connected diabetes.  

The report of the March 2002 VA examination shows the veteran 
reported that he currently had diarrhea when he was nervous 
or upset.  He averaged 3 episodes of diarrhea a month, having 
it 3 to 4 times on those days.  It caused cramping pain in 
the lower abdomen. Medication for it caused constipation.  He 
weighed 245 pounds a year before and weighed 271 at the time 
of examination.  He reported occasional nausea, but no 
vomiting.  He did not have melena or hematemesis.  He had 
hemorrhoids, but no fistula.  He did not have malnutrition.  
On physical examination, abdominal examination disclosed some 
hyperactive bowel sounds, but was otherwise normal.  The 
examination included blood tests.  The pertinent diagnosis 
was chronic colitis.  

On VA examination in May 2005, the VA medical records and 
claims file were available and were reviewed.  The veteran 
said that he had been stressed at work and had more episodes 
of diarrhea.  It was better since he retired and not as 
often.  He had not had any bloody bowel movements.  There was 
no nausea or vomiting.  He reported constipation less than 
once a month.  There were episodes of diarrhea less than 
weekly.  It was semi-liquid and mild.  He reported 4 to 7 
attacks per year.  There was no pain or other symptoms.  
There was no abdominal colic, nausea, vomiting, abdominal 
distension, or other symptoms consistent with bowel 
obstruction.  He only had loose stools after constipation.  
The examiner reported that there were no signs of significant 
weight loss or malnutrition.  There were no signs of anemia.  
There were no abdominal masses.  There was mild tenderness in 
the mid-abdomen.  The abdomen was obese and dull to 
percussion.  It was noted that a July 2002 colonoscopy showed 
diverticuli scattered in the right colon and sigmoid colon.  
There were no polyps.  The mucosa had a normal appearance 
throughout.  Blood tests in March 2005 were reported to be 
completely normal.  The diagnosis was chronic colitis with 
spastic colon.  

Here, again, the Board finds that the evidence from competent 
medical professionals provides the most probative evidence as 
to the extent of the service-connected colon disability.  The 
veteran has the maximum rating for his service-connected 
colon disorder.  He does not have ulcerative colitis.  No 
competent medical professional has diagnosed ulcerative 
colitis or documented ulceration of the colon.  
Significantly, the July 2002 colonoscopy did not disclose 
ulceration.  More importantly, there is nothing that would be 
analogous to the criteria for a higher rating.  38 C.F.R. 
§ 4.20 (2006).  There is no competent medical evidence that 
the veteran's colon problem is severe, that it involves 
malnutrition or that it causes the veteran's health to be 
only fair.  The medical findings in this case provide a 
preponderance of evidence which establishes that the 
disability does not approximate any applicable criteria for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  


A Rating in Excess of 30 percent for Status Post Right Knee 
Replacement

The current 30 percent rating is the minimum rating following 
replacement of the knee joint with a prosthesis.  38 C.F.R. 
Part 4, § 4.71a, Code 5055 (2006).  A 60 percent rating can 
be assigned if there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability can be rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  

Ankylosis of the knee will be rated as 60 percent disabling 
if at an extremely unfavorable angle, in flexion at an angle 
of 45 degrees or more.  A 50 percent rating will be assigned 
if the knee is in flexion between 20 degrees and 45 degrees.  
The disability will be rated at 40 percent if it is in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  38 C.F.R. Part 4, Code 5256 (2006).  

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2006).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2006).  

VA medical center records verify that degenerative joint 
disease of the right knee was treated in November 1996 with a 
right total knee arthroplasty.  

The Board has considered the VA clinical records.  They do 
not show ankylosis, limitation of extension, loose motion 
requiring a brace, or other evidence that the disability 
meets any applicable criteria for a higher rating.  

On the March 2002 VA examination, the veteran reported a left 
knee injury in service, followed by deterioration to the 
point that a knee replacement was required.  He reported that 
both knees were painful and weak, and affected by stiffness 
and swelling.  He also reported occasional giving way of 
either knee, fatigability, and lack of endurance.  There was 
no heat, redness, or locking.  He did not use a brace, but 
occasionally used a cane.  There was no dislocation or 
subluxation.  

Examination revealed the veteran to be 5 foot 9 inches tall 
and weigh 271 pounds.  His gait had a slight limp on the left 
leg.  He was able to walk on his heels, toes, and outsides of 
his feet, without problems.  The right knee had deformity, 
swelling, and crepitus, but no laxity.  On the medial surface 
of the right knee, there was a scar measuring 14 centimeters 
in length and 0.5 centimeters in width.  On the anterior 
aspect of the right knee, there was a scar measuring 23 
centimeters in length by 0.5 centimeters in width.  Both 
scars were unsightly, but nontender.  

The veteran's attorney has argued that the VA examination did 
not consider the factors enumerated in 38 C.F.R. §§ 4.40 and 
4.45 as discussed by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That assertion is baseless.  The report 
clearly shows the examiner considered fatigue, pain and other 
evidence of joint impairment.  He found that the knee 
extended to zero degrees actively, passively, and after 
fatiguing, all with pain.  The veteran flexed his right knee 
from 0 to 115 degrees actively, 0 to 117 degrees passively, 
and from 0 to 117 degrees after fatiguing, all with pain.  
The pain in both knees started at the time that initial 
function began to be tested.  It continued through the 
testing procedure and when the testing stopped.  X-rays 
showed status post bilateral knee replacement with the 
prosthetic components in good alignment.  There were no 
significant changes compared to February 1999 X-ray studies.  
The diagnosis was status post bilateral total knee 
replacement with prosthetic components in good alignment.  

For the May 2005 VA examination, the veteran reported his 
injury in service followed by progressive worsening.  He did 
not need any assistive aids for walking.  He was able to 
stand for 15 to 30 minutes and walk a quarter mile.  He 
reported giving way and falling on uneven surfaces.  Other 
symptoms included pain, stiffness, and weakness.  There was 
no dislocation or subluxation, episodes of locking, effusion, 
or inflammation.  The veteran reported that he had flare-ups 
of moderate severity every 2 to 3 weeks and had to rest and 
decrease his activities.  He said that he had difficulty on 
stairs and had to go down backwards.  

The VA examiner noted that the veteran walked with an 
antalgic gait.  Again, the examiner considered the DeLuca 
factors.  Active flexion of the right knee against gravity 
went from 0 to 75 degrees.  Pain began at 75 degrees and 
ended at 0 degrees.  The passive range of motion was from 0 
to 75 degrees.  Pain began at 75 degrees and ended at 
0 degrees.  The examiner was unable to test fatigue due to 
cramping in the calf with flexion.  The examiner reported 
crepitus and guarding of right knee movement.  There was no 
instability.  The right knee joint had mild weakness.  
Additionally, there was a scar on the anterior right knee 14 
centimeters long by 0.5 centimeters wide.  The surface was 
smooth.  It was flesh colored and not tender.  It was 
superficial, not attached or interfering with knee function.  
May 2005 X-ray studies were reviewed and compared to those 
done in March 2002.  The position of the components remained 
essentially unchanged, with no evidence of loosening or 
fracture.   

The medical evidence provides the most probative evidence as 
to the extent of the service-connected right knee disability.  
Here, the reports show that pain, fatigue and other factors 
were considered in accordance with the regulations and 
holdings of the Court.  They show that the knees move and do 
not have ankylosis ratable under diagnostic code 5256.  They 
also show that there is no limitation of extension (or 
straightening ) of the leg ratable under diagnostic code 
5261.  Further, there is no impairment of the tibia and 
fibula with a nonunion and loose motion, requiring brace, 
ratable under diagnostic 5262.  While the veteran complained 
of pain on motion, his ability to flex his right knee through 
a considerable range indicates that the pain does not 
approximate the severe level required for a 60 percent rating 
under diagnostic code 5055.  Similarly, there have been 
complaints of weakness, but the veteran's ability to walk 
unassisted, as well as the motion demonstrated on 
examination, show that he does not have the severe weakness 
required for a 60 percent rating under Code 5055.  There is 
simply no basis in the rating schedule to assign a higher 
rating.  

The Board has considered the possibility of assigning an 
additional rating.  However, the medical reports show that 
there is no subluxation or instability which could be 
separately rated under diagnostic code 5257.  Moreover, 
surgical scars are well-healed, nontender, and do not affect 
knee function.  So, the scars do not meet any criteria for a 
separate, compensable rating.  38 C.F.R. § 4.118 (2006).  

Although the veteran feels that his service-connected right 
knee disability should be assigned a higher evaluation, the 
objective findings by trained medical professionals establish 
by a preponderance of evidence that a higher rating is not 
warranted under any applicable rating criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Other Criteria and Extraschedular Rating

The Court specifically remanded the case for consideration of 
extraschedular evaluations.  In July 2002, the statement of 
the case provided the veteran with the provisions of 
38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
evaluation.  However, the discussion was limited to its 
application to the TDIU rating.  Preliminary review of the 
record does not reveal that the RO expressly considered 
referral of the increased rating claims to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  See also VAOPGCPREC. 6-96 (1996).  

In this case, there is no evidence that any of the 
disabilities at issue have required frequent hospitalization.  
The dermatitis and colitis have not required any recent 
hospitalization and the right knee has not required 
hospitalization since the replacement surgery, over 10 years 
ago.  

It has been argued that there is marked interference with 
employment.  The Board has considered the veteran's 
statements, as well as information from the United States 
Postal Service, to the effect that he could not meet the 
physical demands of his job as a mail carrier due to his 
service-connected knee disabilities.  It should be noted that 
an extraschedular rating under Section 3.321 differs from a 
rating based on individual unemployability under 38 C.F.R. 
§§ 4.16, 4.18 (2006) (remanded below).  Under those 
regulations, the focus is on the veteran and factors specific 
to him are considered.  These include employment history, 
education, and vocational attainment, as well as other 
factors.  38 C.F.R. § 4.16(b) (2006).  Conversely, an 
extraschedular rating under Section 3.321 focuses on the 
disability itself and is intended to provide a higher rating 
where there is an exceptional or unusual disability picture.  
38 C.F.R. § 3.321(b) (2006).  Marked interference with 
employment may be an indication of an exceptional or unusual 
disability picture.  However, even minor disabilities may be 
incompatible with some jobs, so the inability to do a 
specific job does not mean that an extraschedular rating is 
warranted.  In this case, the veteran was unable to meet the 
strenuous demands of work as a mail carrier, but he was 
thereafter able to function as a self-employed laundry 
operator.  From these facts, we cannot draw the conclusion 
that the service-connected disabilities discussed in this 
decision resulted in marked interference with employment.  
More significantly, the examinations have clearly 
demonstrated these disabilities do not present an exceptional 
or unusual picture; but, rather, show that they are well 
within the criteria for their current ratings.  

For each of the service-connected disabilities evaluated in 
this decision, the Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that, despite 
his contentions, there has been no showing by the veteran 
that this service-connected disability has actually resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash, at 227.  


ORDER

A schedular or extraschedular disability rating in excess of 
10 percent for dermatitis of the left thumb is denied.  

A schedular or extraschedular disability rating in excess of 
30 percent for chronic colitis with spastic colon is denied.  

A schedular or extraschedular disability rating in excess of 
30 percent for status post right knee replacement is denied.  


REMAND

On remanding the left knee issues, in May 2006, the Board 
found that the claim for a TDIU rating was inextricably 
intertwined, and deferred action on the TDIU rating.  The RO 
increased the evaluation for the service-connected left knee 
prosthesis from 10 to 30 percent and increased the veteran's 
combined service-connected disability rating to 80 percent.  
However, it did not consider the TDIU claim in light of these 
increases.  As the Board has previously found, the TDIU claim 
is affected by and intertwined with the ratings for the 
service-connected disabilities.  The agency of original 
jurisdiction (AOJ) should readjudicate the claim for TDIU 
considering the veteran's current ratings.    

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:
Readjudicate the TDIU claim on appeal.  
If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case.  
The veteran should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


